         Case 2:18-cv-00866-PBT Document 10 Filed 10/09/18 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 2:18-cv-00866-PBT
                                                )
v.                                              )   Honorable Petrese B. Tucker
                                                )
JOHN DOE, subscriber assigned IP address        )
71.185.239.218,                                 )
                                                )
       Defendant.                               )
                                                )

                        PLAINTIFF’S VOLUNTARY DISMISSAL
                          WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 71.185.239.218 are voluntarily dismissed with prejudice.


       Dated: October 9, 2018                       Respectfully submitted,

                                                    By: /s/ Christian Moffitt
                                                    Christian Moffitt, Esq. (206770)
                                                    cmoffitt@foxrothschild.com
                                                    Andrew Bonekemper, Esq. (84313)
                                                    abonekemper@foxrothschild.com
                                                    Fox Rothschild LLP
                                                    10 Sentry Parkway, Suite 200
                                                    P.O. Box 3001
                                                    Blue Bell, PA 19422-3001
                                                    Tel: (610) 397-6500
                                                    Fax: (610) 397-0450
                                                    www.foxrothschild.com
                                                    Attorneys for Plaintiff
